SEVERANCE AGREEMENT
 
This Severance Agreement is made and entered into as of January 26, 2010, by and
between The Steak n Shake Company (the “Company”) and Duane Geiger.  For
valuable consideration as expressly acknowledged by Company and Duane Geiger,
Company and Duane Geiger agree to terminate any prior agreement concerning
employment, severance or change of control and agree to a new contractual
obligation; whereby, only in the event Mr. Biglari ceases to be Chairman and
Chief Executive Officer of the Company, shall Mr. Geiger have the option of
terminating his employment with the Company and receiving a lump sum severance
payment equal to one year of his then current base compensation. 
 


 
/s/ Sardar Biglari
 
January 26, 2010
Sardar Biglari – Chairman and Chief Executive Officer
 
Date



 
/s/ Duane Geiger
 
January 26, 2010
Duane Geiger – Interim Chief Financial Officer
 
Date



 
